NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 1 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 PASTOR VEGA-RAYO,                                 No.     14-72812

              Petitioner,                          Agency No. A095-297-004

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Respondent’s request to lift the stay of proceedings (Docket Entry No. 25) is

granted.

         Pastor Vega-Rayo, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and reopen removal proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion. Cano-Merida v. INS, 311
F.3d 960, 964 (9th Cir. 2002). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Vega-Rayo’s motion to

reconsider because Vega-Rayo failed to identify any error of law or fact in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1).

      The BIA did not abuse its discretion in denying Vega-Rayo’s motion to

reopen because it was untimely and number-barred, see 8 C.F.R. §1003.2(c)(2),

and Vega-Rayo failed to demonstrate he qualified for an exception to the time and

number limits for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (the BIA may deny a

motion to reopen based on changed circumstances for failure to establish “prima

facie eligibility for the relief sought”). We lack jurisdiction to consider Vega-

Rayo’s contentions as to membership in a particular social because he did not raise

them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(petitioner must exhaust claims in administrative proceedings below).

      Finally, we lack jurisdiction to review the BIA’s refusal to reopen

                                          2                                     14-72812
proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011); cf. Bonilla v. Lynch, No. 12-73853, 2016 WL 3741866 (9th Cir.

July 12, 2016).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                 14-72812